 



Exhibit 10.1

     
American Metals & Coal International, Inc.
  First Reserve Corporation
475 Steamboat Road, 2nd Floor
  One Lafayette Place
Greenwich, CT 06830
  Greenwich, CT 06830

December 8, 2005
VIA FACSIMILE
Alpha Natural Resources, Inc.
406 West Main Street
Abingdon, Virginia 24210
Attention: Michael J. Quillen, President
Facsimile No.: (276) 628-3116
     Re: Amendment to Section 2.2 of Amended and Restated Stockholder Agreement
Dear Mr. Quillen:
     We refer you to that certain Amended and Restated Stockholder Agreement
dated as of October 26, 2005 by and among Alpha Natural Resources, Inc., a
Delaware corporation (the “ Company ”), the “ FRC Parties ” (as defined
therein), the “ AMCI Parties ” (as defined therein), Madison Capital Funding
LLC, a Delaware limited liability company (“Madison”) and the “ Employee
Stockholders ” (as defined therein) (the “Agreement ”), and that certain letter
agreement dated as of October 25, 2005 amending Section 2.2 of the Agreement
(the “Share Allocation Letter”).
     By our signatures below, Hans J. Mende in his capacity as the AMCI
Representative pursuant to Section 6.12 of the Agreement, and First Reserve Fund
IX, L.P. in its capacity as the FRC Representative pursuant to Section 6.13 of
the Agreement, hereby further amend Section 2.2 of the Agreement and supersede
the Share Allocation Letter as follows:
     1. Solely in connection with the offering of the Company’s Common Stock
pursuant to Registration No. 333-129030 (the “Secondary Offering”),
notwithstanding the provisions of Section 2.2(b) to the contrary, if the
managing underwriter(s) determine in good faith that marketing factors require a
limitation of the number of securities to be underwritten in the Secondary
Offering, the Company shall so advise all Holders of Registrable Securities that
would otherwise be registered and underwritten pursuant thereto, and the
managing underwriter(s) may exclude shares of the Registrable Securities as
necessary from the registration and the underwriting, with the number of
Registrable Securities to be included in the registration and the underwriting
allocated in the following manner:

    First, to Madison in respect of all Registrable Securities as to which
Madison has

 



--------------------------------------------------------------------------------



 



    sought to be included in the Secondary Offering;       Second, with respect
to the next 15,151,494 Registrable Securities, 12,151,494 Registrable Securities
to the FRC Parties and 3,000,000 Registrable Securities to the AMCI Parties;
provided, however, that if the number of securities to be underwritten is less
than 15,151,494 after giving effect to the first allocation, then 80% to the FRC
Parties and 20% the AMCI Parties; and       Third, with respect to any
Registrable Securities in excess of 15,151,494 after giving effect to the first
allocation , 80% to the FRC Parties and 20% the AMCI Parties;

it being understood that (i) no Employee Stockholders shall participate in the
Secondary Offering and (ii) the AMCI Parties hereby reduce the number of
Registrable Securities requested by the AMCI Parties to be included in the
Secondary Offering pursuant to the registration request of the AMCI Parties
dated October 6, 2005 from 11,351,896 to 3,000,000.
     2. Upon completion of the sale of Registrable Shares in the Secondary
Offering, if the AMCI Parties have been allowed by the underwriters to
participate therein to the extent of at least 3,000,000 Registrable Securities,
then:
     (a) the exception set forth in the proviso to Section 2.2(a) of the
Agreement that would otherwise eliminate the Company’s obligation to effect a
registration in response to a Demand Notice delivered by the AMCI Parties during
the six month period after the sale of Registrable Securities in the Secondary
Offering will not be effective, and the Company shall be required to use its
best efforts to effect a registration pursuant to the terms of Section 2.2 of
the Agreement as soon as practicable after receipt of a Demand Notice from the
AMCI Parties pursuant to Section 2.2(a) of the Agreement, provided that the
Company shall not be obligated to file a registration statement to effect such
registration until at least three months have elapsed from the completion of the
sale of Registrable Securities in the Secondary Offering; and
     (b) Section 2.2(d) of the Agreement shall be amended so that the maximum
number of registrations that the Company will be required to effect pursuant to
Section 2.2(a) on behalf of the AMCI Parties will be one instead of two.
     3. Any further amendment to the Section 2 of the Agreement affecting the
AMCI Parties shall require the Company’s prior written consent.
[Signature page follows.]

2



--------------------------------------------------------------------------------



 



     This amendment is made pursuant to Section 3.3(a) of the Agreement and is
effective from and after the date of this letter. This amendment may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and facsimile signatures
to this amendment shall be valid for all purposes.
     Alpha Natural Resources, Inc.

               By:  
/s/ Michael J. Quillen

 
Michael J. Quillen, President &
Chief Executive Officer
   

     The AMCI Parties

               By:  
/s/ Hans J. Mende

 
Hans J. Mende, the AMCI Representative
   

     The FRC Parties

               By:  
First Reserve Fund IX, L.P., the FRC Representative
         By:  
First Reserve GP IX, L.P., its General Partner
         By:  
First Reserve GP IX, Inc., its General Partner
   

               By:  
/s/ Thomas R. Denison

 
Thomas R. Denison, Managing Director
   

           cc:  
Leslie A. Grandis, facsimile no.: (804) 698-2069
   
Thomas R. Denison, facsimile no.: (203) 661-6729
   
James L. Palenchar, facsimile no.: (303) 592-3140

3